Case 1:19-cv-00869-CMH-JFA Document 43 Filed 01/21/20 Page 1 of 5 PageID# 489




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 BOOZ ALLEN HAMILTON HOLDING
 CORPORATION,

                        Plaintiff,
                                                       Civil Action No.
             -v-                                       1:19-cv-00869-CMH-JFA

 RAMEZ TANNOUS SHEHADI and
 WALID FAYAD,

                        Defendants.



                                     JOINT DISCOVERY PLAN

       Pursuant to the Court’s January 10, 2020 order, plaintiff/counterclaim defendant Booz

Allen Hamilton Holding Corporation (“Booz Allen”), third-party defendant Booz Allen Hamilton

Inc. (“BAH Inc.”) and defendants/counterclaim plaintiffs Ramez Shehadi (“Shehadi”) and Walid

Fayad (“Fayad”), submit their joint discovery plan.

       On January 17, 2020, the undersigned counsel conferred regarding the claims, defenses,

possibilities of a prompt settlement or resolution of the case, trial before a magistrate judge, the

disclosures required by Rule 26(a)(1), and a discovery plan. Counsel agreed on these matters:

       1.      Initial Disclosures. The parties agree that the deadline for service of initial

disclosures, with the content set forth in Rule 26(a)(1)(A), is February 14, 2020.

       2.      Amendments/Joinder. The parties agree that the deadline for joining additional

parties and for amendment of pleadings is March 9, 2020.

       3.      Consent to Magistrate Judge. At this time, the parties do not agree to the

assignment of this case to a magistrate judge.



EAST\171704630.2
Case 1:19-cv-00869-CMH-JFA Document 43 Filed 01/21/20 Page 2 of 5 PageID# 490




       4.      Settlement Possibilities. The parties have initiated settlement discussions and

expect those discussions to continue.

       5.      Discovery cut-off. As set forth in the January 10, 2020 order, discovery must be

completed by May 15, 2020.

       6.      Fact Depositions. The parties do not anticipate they will need to take more than

five non-party, non-expert depositions each, given the nature of the claims and anticipated

defenses.

       7.      Expert Disclosures. The parties agree to exchange expert witness reports and

information pursuant to Rule 26(a)(2) and Local Civil Rule 26(D) as follows:

                      Booz Allen and BAH Inc. will serve expert witness report(s)

                       together with all information required by Fed. R. Civ. P. 26(a)(2) by

                       no later than March 20, 2020.

                      Shehadi and Fayad will serve expert witness report(s) together with

                       all information required by Fed. R. Civ. P. 26(a)(2) by no later than

                       April 17, 2020.

                      Any rebuttal report is due May 1, 2020.

       Depositions of any expert witness will take place after the experts’ reports have

been served.

       8. Written Discovery. The parties do not anticipate they will need to serve more than

thirty (30) interrogatories, including parts and subparts, on each party. The parties agree that the

exchange of written requests for the production of documents and responses shall be conducted

pursuant to Fed. R. Civ. P. 34 and Local Civil Rule 26(B) and (C), including the specific

requirements governing electronic documents. The parties agree that the exchange of written




EAST\171704630.2
Case 1:19-cv-00869-CMH-JFA Document 43 Filed 01/21/20 Page 3 of 5 PageID# 491




requests for admission shall be conducted pursuant to Fed. R. Civ. P. 36 and Local Civil Rule

26(B) and (C).

       9.        Preservation of Discoverable Information. Counsel represent that they have

made their respective clients aware of their obligations regarding preservation of discoverable

information.

       10.       Electronically-Stored Information.      The parties recognize their obligation,

pursuant to the Federal Rules of Civil Procedure, to preserve and produce, if requested in

discovery, all relevant, non-privileged documentation, including electronically-stored information.

Counsel have agreed to work cooperatively to resolve any issues concerning the disclosure or

discovery of electronically-stored information.

       11.       Protective Order. The parties contemplate submitting to the Court an agreed-upon

protective order. The parties shall work together to agree on a form and shall comply with the

requirements of Virginia Dept. of State Police v. The Washington Post, et al., 386 F.3d 567, 575-

76 (4th Cir. 2004) and Ashcraft v. Conoco, 218 F.3d 288 (4th Cir. 2000). The parties will maintain

the confidentiality of any documents or information designated in good faith as confidential unless

and until a Protective Order is entered governing the designated documents and information. The

parties agree to work to promptly prepare a Protective Order in the event confidential documents

are sough in discovery.

       12.       Claim of Privilege or Protection of Trial Preparation Materials.            The

parties have agreed that an inadvertent production or disclosure of materials subject to a claim of

privilege or work product shall not cause a waiver of such privilege or protection. In the event

that any party inadvertently produces documents or materials subject to a claim of privilege or

protection, the producing party will identify the inadvertent disclosure and the receiving party will




EAST\171704630.2
Case 1:19-cv-00869-CMH-JFA Document 43 Filed 01/21/20 Page 4 of 5 PageID# 492




promptly return the materials. All parties will also produce a log of all documents withheld on the

basis of attorney client privilege or other evidentiary privilege or doctrine.

        13.     Final Pre-trial Conference. As set forth in the January 10, 2020 order, the final

pre-trial conference will be held on May 21, 2020 at 10:00 a.m.

        14.     Dispositive Motions. The parties agree that Fed. R. Civ. P. 56 and Local Civil Rule

56 shall govern motions for summary judgment.

        15.     Pre-Trial Filings.     The parties must electronically file, on or before the final

pre-trial conference on May 21, 2020, the Rule 26(a)(3) disclosures, a list of the exhibits to be used

at trial, a list of the witnesses to be called at trial and a written stipulation of uncontested facts.

The exhibits themselves or a copy should be exchanged with opposing counsel before the

conference. The parties shall file their Motions in Limine to be heard the Friday before trial or

earlier if possible.

        16.     Objections. Objections to trial exhibits and witnesses must be filed by June 1,

2020.

        17.     Electronic Service of Documents. The parties agree that discovery requests or

other papers not served via ECF may be served on counsel of record by means of email provided

that all exhibits and attachments to same are included. The email addresses for counsel for

defendant and counsel for plaintiff are those set forth below.




EAST\171704630.2
Case 1:19-cv-00869-CMH-JFA Document 43 Filed 01/21/20 Page 5 of 5 PageID# 493




 Date: January 21, 2020                        Respectfully Submitted,


 By: /s/ Benjamin S. Boyd                      By: /s/ B. Patrice Clair
    Benjamin S. Boyd (VA Bar No. 28427)            B. Patrice Clair (VA Bar No. 80225)
    DLP PIPER LLP (US)                             FORD & HARRISON LLP
    500 8th Street, NW                             1300 19th Street, NW, Suite 420
    Washington, D.C. 20004                         Washington, DC 20036
    Telephone: (202) 799-4000                      Telephone: (202) 719-2000
    Facsimile: (202) 799-5000                      Facsimile: (202) 719-2077
    E-mail: benjamin.boyd@dlapiper.com             E-mail: pclair@fordharrison.com

     Daniel Turinsky                              Jeffrey D. Mokotoff
     (admitted pro hac vice)                      (admitted pro hac vice)
     DLA PIPER LLP (US)                           Patrick L. Ryan
     1251 Avenue of the Americas, 27th Floor      (admitted pro hac vice)
     New York, NY 10020                           FORD & HARRISON LLP
     Telephone: (212) 335-4500                    271 17th Street, NW, Suite 1900
     Facsimile: (212) 335-4501                    Atlanta, Georgia 30363
     E-mail: daniel.turinsky@dlapiper.com         Telephone: (404) 888-3874
                                                  Facsimile: (404) 832-8729
     Counsel for Plaintiff                        E-mail: jmokotoff@fordharrison.com
                                                  E-mail: pryan@fordharrison.com

                                                  Counsel for Defendants




EAST\171704630.2
